       Case 3:20-cv-00404-BAJ-EWD         Document 83     07/29/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 JOANNE CLEMENT REULET, ET                                           CIVIL ACTION
 AL.

 VERSUS

 LAMORAK INSURANCE COMPANY,                                 NO. 20-00404-BAJ-EWD
 ET AL.

                                  RULING ORDER

      Before the Court is Defendant Lamorak Insurance Company’s (“Lamorak”)

Notice Of Liquidation And Statutory Stay (Doc. 65) and Motion To Enforce

Stay And Notice Of Liquidation And Statutory Stay (Doc. 69) (collectively,

the “Motion”). Defendants Huntington Ingalls Incorporated and Albert L. Bossier,

Jr. (collectively, the “Avondale Interests”) are each insureds of Lamorak, and join

Lamorak’s Motion. (Doc. 71). Plaintiffs oppose Lamorak’s Motion. (See Docs. 66, 73).

      Through its Motion, Lamorak (i) notifies the Court that on March 11, 2021, its

corporate parent—Bedivere Insurance Company—was declared insolvent and placed

into liquidation by the Commonwealth Court of Pennsylvania, and (ii) seeks a

temporary (six month) stay of these proceedings, pursuant to La. R.S. § 22:2068.

Plaintiffs oppose any stay, arguing that § 22:2068 does not apply to federal court

proceedings. (See Docs. 66, 73). Alternatively, Plaintiffs contend that even if § 22:2068

does apply in this forum, its protections should extend only to Lamorak, and not to

“the entire matter.” (Doc. 73 at 5).

      Lamorak and the Avondale Interests have sought similar relief in other
       Case 3:20-cv-00404-BAJ-EWD          Document 83   07/29/21 Page 2 of 3




pending federal court actions to which they are parties. Indeed, the U.S. District

Court for the Eastern District of Louisiana recently entertained an identical request

for stay by Lamorak and the Avondale Interests, ruling that Lamorak is entitled to a

6-month stay in light of the Commonwealth Court of Pennsylvania’s March 11 Order,

and that the same relief should extend to all Defendants “to ensure that litigation

proceeds in an efficient and orderly fashion.” Norfleet v. CBS Corp., No. 21-cv-759,

2021 WL 2457141, at *4 (E.D. La. June 16, 2021) (Vance, J.).

       There is no meaningful difference between the facts resulting in the temporary

stay in the Eastern District’s proceedings, and those at issue here. Having carefully

considered Lamorak’s Motion, Plaintiffs’ opposition, and related filings, the Court

will adopt the reasoning and analysis set forth by the Eastern District in the Norfleet

matter, and incorporate it by reference.

      Accordingly, for the reasons set forth by the Eastern District in Norfleet v. CBS

Corp., No. 21-cv-759, 2021 WL 2457141 (E.D. La. June 16, 2021) (Vance, J.),

      IT IS ORDERED that Lamorak’s Motion (Docs. 65, 69) be and is hereby

GRANTED. The above-captioned action is STAYED and ADMINISTRATIVELY

CLOSED until September 12, 2021.

      IT IS FURTHER ORDERED that the parties shall file a joint status report

on or before September 17, 2021, specifically addressing whether and to what extent

the Louisiana Insurance Guaranty Association intends to intervene in the above-




                                            2
       Case 3:20-cv-00404-BAJ-EWD    Document 83   07/29/21 Page 3 of 3




captioned proceedings.

                            Baton Rouge, Louisiana, this 29th day of July, 2021



                                    _____________________________________
                                    JUDGE BRIAN A. JACKSON
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA




                                      3
